Citation Nr: 1107983	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee.

2.  Entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision from the VA Regional Office (RO) in New Orleans, Louisiana.

In his October 2004 substantive appeal on a VA Form 9, the Veteran requested a hearing before a member of the Board at his local RO.  He indicated in a statement dated a month later, however, that he no longer wished to have a hearing.  As such, his request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

Additional pertinent evidence in the form of VA treatment records dated from February 2004 to June 2007 and a March 2006 statement from B.H., the Veteran's wife, was associated with the claims file after this matter was certified to the Board in December 2004.  Neither the Veteran nor his representative waived the procedural right to have this evidence considered initially by the agency of original jurisdiction (AOJ), which in this case also is the RO.  See 38 C.F.R. § 20.1304(c) (2010).  However, the Board finds herein that a remand is warranted for additional development.  The additional evidence thus will be considered by the RO or the Appeals Management Center (AMC) in the first instance before the appeal is returned to the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues of entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee and for traumatic arthritis of the left knee unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

Notice

VA has a duty to notify the Veteran of how to substantiate his claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This duty includes informing the Veteran of any information and evidence not of record that:  (1) is necessary to substantiate the claim, (2) VA will seek to provide, and (3) the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to higher evaluation claims, only generic notice of the information and evidence needed to substantiate the claim, namely that demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, is required.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  VA's duty to notify also includes informing the Veteran of how VA assigns disability ratings and effective dates.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran was informed by letters dated in August and September 2003 of the need for proof that his disabilities had increased in severity, of the fact that he could submit evidence from employers, and of his and VA's respective duties for obtaining evidence.

Several subsequent letters informed the Veteran of how VA determines disability ratings and effective dates.  Yet all of these letters concerned other claims and issues.  Therefore, the Veteran has not been notified specifically with respect to the issues comprising this claim of how VA determines disability ratings and effective dates.  

The Board notes that the Veteran filed his claim in July 2003, well before Dingess, the first case requiring notice of how VA determines disability ratings and effective dates, was decided in 2006.  Nevertheless, he has the right to receive fully compliant notice.  See Pelegrini, 18 Vet. App. at 112 (holding that while the AOJ did not err in not providing notice that was not mandated at the time, the Veteran has the right to a content complying notice and proper subsequent VA process).  A remand thus is necessary so that notice of how VA determines disability ratings and effective dates may be issued pursuant to Dingess and the later case of Vazquez-Flores.

Medical Examination

VA also has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2010).  This duty mandates that a medical examination be contemporaneous when necessary to portray the current state of a service-connected disability.  Allday v. Brown, 7 Vet. App. 517 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In September 2003, the Veteran was afforded a VA joints examination.  He reported bilateral knee pain, weakness, and stiffness as well as swelling of the right knee.  Physical assessment revealed, among other things, that there was swelling with moderate effusion in the right knee and swelling without effusion in the left knee.  Range of motion in the right knee was from 0 to118 degrees, and range of motion in the left knee was from 0 to 122 degrees.  Pain was present in each knee with stability and range of motion testing.  Crepitus additionally was present in the right knee.  Motor strength in both knees was 5/5.  However, repetitive testing produced increased pain and decreased strength.  X-rays showed mild degenerative joint disease in each knee.  A diagnosis of traumatic arthritis of the bilateral knees was rendered.

A VA treatment record dated in February 2004 documents the Veteran's complaint of bilateral knee pain which was chronic in nature and had gotten worse.

B.H., the Veteran's wife, indicated in a statement dated in March 2006 that the Veteran experiences pain, swelling, crunching, and stiffness in both of his knees.  She also indicated that "it feels like a wedge separates the joint when the leg is extended, which stretches the ligaments."  In conclusion, she contended that this condition had become worse.

The Veteran's representative submitted a document entitled Informal Hearing Presentation in February 2011.  He noted that the Veteran contends his knee problems have deteriorated since his last examination in September 2003.

Based on this evidence, the Board finds the Veteran's September 2003 VA joints medical examination does not portray the current nature, extent, and severity of his service-connected traumatic arthritis of the right and left knees.  It was conducted over 7 years ago and therefore is of considerable age.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous").  The Veteran, on his own and through his representative, and his wife both have asserted that his symptoms have gotten worse since then.  An updated VA examination therefore must be scheduled.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that he contended his disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran via letter of how VA will determine disability ratings and effective dates with respect to the issues comprising his claim, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

2.  Review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary proper authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination to determine the current nature, extent, and severity of his traumatic arthritis of the right knee and traumatic arthritis of the left knee disabilities.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner then shall obtain from the Veteran a full account of his past and current relevant symptomatology, which also shall be documented in the examination report.  Next, a physical examination and all tests, studies, or evaluations deemed necessary shall be performed.  All findings shall be reported and discussed in detail in the examination report.  For any opinion expressed in the examination report, a complete rationale, to include specific comment regarding the medical and lay evidence of record, shall be provided.

4.  Finally, readjudicate the Veteran's entitlement to a disability evaluation in excess of 10 percent for traumatic arthritis of the right knee and for traumatic arthritis of the left knee.  If either of these benefits sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


